                                                                   REMAND / JS-6

 1   BOWMAN AND BROOKE LLP
     Michael J. Hurvitz (SBN: 249050)
 2   Austin R. Henderson (SBN: 293245)
     750 B Street, Suite 1740
 3   San Diego, CA 92101
     Telephone No.: (619) 376-2500
 4   Facsimile No.: (619) 376-2501
     Michael.hurvitz@bowmanandbrooke.com
 5   Austin.henderson@bowmanandbrooke.com
 6   Attorneys for Defendant, VOLVO CAR USA, LLC
 7
     CONSUMER LEGAL SERVICES, P.C.
 8   Christopher M. Lovasz (SBN: 303120)
     Charles J. Lee (SBN: 266753)
 9   2330 Long Beach Boulevard
     Long Beach, California 90806
10   Telephone No.: (562) 424-3293
     Facsimile No.: (562) 595-1849
11   clovasz@lemonauto.com
     clee@lemonauto.com
12
13   Attorneys for Plaintiff, URIEL GOMEZ
14                        UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16
17   URIEL GOMEZ, an individual,              ) CASE NO.: CV 20-428-GW-JPRx
                                              )
18                       Plaintiff,           ) (Removed from Los Angeles County
                                              ) Superior Court Case No.
19           vs.                              ) 19STCV44547)
                                              )
20   VOLVO CAR USA, LLC, a                    )
     Delaware Limited Liability               )
21   Company; RUSNAK/PASADENA,                ) JOINT STIPULATION TO REMAND
     a California Corporation; and            ) ACTION TO STATE COURT ;
     DOES1 through 20, inclusive,             )
22                                            ) AND ORDER
                         Defendants.          )
23                                            )
24
25           Plaintiff URIEL GOMEZ (“Plaintiff”) and VOLVO CAR USA, LLC
26   (“Defendant”) (collectively “the Parties”) by and through their counsel of record,
27   hereby agree and stipulate as follows:
28   ///

     22131235v1                             1
                   JOINT STIPULATION TO REMAND ACTION TO STATE COURT
 1                                    STIPULATION
 2           1.    On December 11, 2019 Plaintiff commenced an action in the
 3   Superior Court of California in and for the County of Los Angeles titled Uriel
 4   Gomez v. Volvo Car USA, LLC, et al. as Case No. 19STCV44547 (“the Action").
 5           2.    On or about January 15, 2020, Defendant removed the Action to this
 6   court pursuant to 28 U.S.C. section 1441, based on federal question.
 7           3.    On or about February 21, 2020, Plaintiff’s counsel, Charles Lee, and
 8   Defendant’s counsel, Austin Henderson, met and conferred regarding Plaintiff
 9   dismissing the third and fourth causes of action for Magnusson-Moss – Breach of
10   Express Warranty and Magnusson-Moss – Breach of Implied Warranty of
11
     Merchantability, respectively and agreeing to remand the Action back to Los
12
     Angeles County Superior Court.
13
             4.    The Parties stipulate that Plaintiff will a First Amended Complaint
14
     dismissing the third and fourth causes of action for Magnusson-Moss – Breach of
15
     Express Warranty and Magnusson-Moss – Breach of Implied Warranty of
16
     Merchantability, respectively.
17
             5.    With the dismissal of the federal Magnusson-Moss claims, the
18
     Parties stipulate that this action should immediately be remanded to the Los
19
     Angeles County Superior court.
20
             6.    Each party shall bear his/her/its own attorneys’ fees and costs with
21
     respect to the removal and subsequent remand of the Action pursuant to this
22
     stipulation and order thereof.
23
24           7.    This Stipulation moots all pending motions before this Court, and all

25   pending deadlines and hearings in this case should be taken off the Court’s

26   Calendar.

27   ///
28   ///


     22131235v1                            2
                  JOINT STIPULATION TO REMAND ACTION TO STATE COURT
